Title: From James Madison to Peder Blicherolsen, 15 August 1801
From: Madison, James
To: Blicherolsen, Peder


Sir.
Orange-Court-House August 15. 1801.
I have been honoured with Your letter of the 31st. ulto., mentioning Your arrival at the City of Washington, and the disappointment occassioned by the previous departure of the President. I partake of Your regret at a circumstance, which in depriving You of the early opportunity You sought of presenting the lettres of which You are the bearer from His Danish Majesty, postpones also for the President, that of manifesting on the part of the united States, the high respect and friendly sentiments entertained for His Majesty and for the Danish Nation. The opportunity will however be renewed about the first of October, that being the time at which the President proposes to return to the Seat of Government. As my return will take place about the same time, I shall then be able to repeat the assurances, which I beg You now to accept, of the respectful consideration, with which I have the honour to remain, Sir, Your most obedient humble servant
James Maddison
 

   Tr (RA: Foreign Office, U.S., 1801). In Blicherolsen’s hand.

